PER CURIAM.
North Dakota inmate Charles Bradford Odom appeals the district court’s1 preser-*768vice dismissal of his 42 U.S.C. § 1983 suit. Following de novo review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir.1999) (per curiam) (28 U.S.C. § 1915A dismissal is reviewed de novo), we have found no basis for reversal. Accordingly, we affirm the district court’s judgment. See 8th Cir. R. 47B.
grant of summary judgment in favor of the trustee of Grimlie’s bankruptcy estate. After careful review, see In re Vote, 276 F.3d 1024, 1026 (8th Cir.2002) (review standards), we affirm for the reasons stated by the BAP, see 8th Cir. R. 47B.

. The Honorable Daniel L. Hovland, United States District Judge for the District of North *768Dakota, adopting the report and recommendation of the Honorable Charles S. Miller, Jr., United States Magistrate Judge for the District of North Dakota.